Citation Nr: 0005950	
Decision Date: 03/06/00    Archive Date: 03/14/00

DOCKET NO.  98-09 841	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
headaches.

2.  Entitlement to an increased rating for status post 
fracture of the right femur with shortening of the right 
lower extremity and post-traumatic arthritis of the hip, 
currently evaluated as 40 percent disabling.

3.  Entitlement to an increased rating for chronic 
lumbosacral strain, currently evaluated as 20 percent 
disabling.

4.  Entitlement to an increased rating for right (minor) hand 
disability with distal ulnar neuropathy, currently evaluated 
as 20 percent disabling.

5.  Entitlement to a total rating for compensation purposes 
based on individual unemployability due to service connected 
disabilities (TDIU).

6.  Entitlement to service connection for dyspepsia with 
reflux.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

Daniel R. McGarry


INTRODUCTION

The veteran had active service from September 1977 to 
December 1988.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision in which the 
regional office (RO) determined that the veteran had not 
submitted new and material evidence to reopen the claim for 
service connection for headaches, and denied increased 
ratings for status post fracture of the right femur with 
shortening of the right lower extremity and post-traumatic 
arthritis of the right hip, chronic lumbosacral strain, and 
distal ulnar neuropathy of the right hand.  In September 
1996, the veteran was awarded an increased rating of 20 
percent for chronic lumbosacral strain, effective from August 
6, 1996, and an increased rating for distal ulnar neuropathy 
of the right hand, effective from April 7, 1995.  These 
issues remain before the Board.  Cf. AB v. Brown, 6 Vet. 
App. 35 (1993) (where a claimant has filed a notice of 
disagreement as to an RO decision assigning a particular 
rating, a subsequent RO decision assigning a higher rating, 
but less than the maximum available benefit, does not 
abrogate the pending appeal).

In a statement attached to a VA Form 9 received by the RO in 
October 1996, the veteran appeared to be claiming service 
connection for a neuropsychiatric disorder as being 
proximately due to or the result of his service-connected 
disabilities.  In a statement dated in April 1998, a private 
physician reported that the veteran had anxiety and 
depression secondary to chronic back pain and limitation of 
ambulation.  The physician expressed his opinion that the 
veteran was totally disabled.  The claim for service 
connection for a neuropsychiatric disorder has not been 
developed and is referred to the RO for appropriate action.

The issue of entitlement to secondary service connection for 
dyspepsia with reflux and entitlement to TDIU are the 
subjects of the Remand part of this decision.

In Floyd v. Brown, 9 Vet. App. 88 (1996), the United States 
Court of Veterans Appeals (now the United States Court of 
Appeals for Veterans Claims, hereinafter referred to as the 
Court) held that the Board does not have jurisdiction to 
assign an extraschedular rating under 38 C.F.R. § 3.321(b)(1) 
in the first instance.  The Board is still obligated to seek 
out all issues that are reasonably raised from a liberal 
reading of documents or testimony of record and to identify 
all potential theories of entitlement to a benefit under the 
laws and regulations.  In Bagwell v. Brown, 9 Vet. App. 337 
(1996), the Court clarified that it did not read the 
regulation as precluding the Board from affirming an RO 
conclusion that a claim does not meet the criteria for 
submission pursuant to 38 C.F.R. § 3.321(b)(1) or from 
reaching such a conclusion on its own.  Moreover, the Court 
did not find the Board's denial of an extraschedular rating 
in the first instance prejudicial to the veteran, as the 
question of an extraschedular rating is a component of the 
appellant's claim and the appellant had full opportunity to 
present the increased-rating claim before the RO.  
Consequently, the Board will consider whether this case 
warrants the assignment of an extraschedular rating.


FINDINGS OF FACT

1.  In a December 1989 rating decision which the veteran did 
not appeal, the RO denied entitlement to service connection 
for headaches.

2.  Since the December 1989 rating decision, the veteran has 
not submitted evidence which was not previously considered by 
agency decisionmakers which bears directly and substantially 
on the question of whether he has current disability from 
headaches which is related to a disease or injury he incurred 
during his active military service.

3.  The veteran's disability from residuals of fracture of 
the right femur with shortening of the right lower extremity 
and traumatic arthritis of the right hip is manifested by 
right hip and leg pain with prolonged standing or walking, 
limitation of flexion to 40 degrees with pain, and limitation 
of extension to five degrees, with pain.

4.  The veteran's disability from chronic lumbosacral strain 
is manifested by limitation of motion of the lumbosacral 
spine and chronic muscle spasm, without clinical findings of 
listing of the whole spine to the opposite side, positive 
Goldthwaite's sign, marked limitation of forward bending in a 
standing position or abnormal mobility on forced motion.

5.  The veteran is left-handed.

6.  The veteran's right hand disability with distal ulnar 
neuropathy is manifested by reduced grip strength and partial 
loss of sensation in the fingers of his hand with mild muscle 
atrophy, without deformity or compromise of active range of 
motion or fine motor skills, and by a tender scar.


CONCLUSIONS OF LAW

1.  The RO's December 1989 rating decision, which denied 
service connection for headaches is final.  38 U.S.C.A. 
§ 7105 (West 1991); 38 C.F.R. §§ 3.104, 20.302, 20.1103 
(1999).

2.  The veteran has not submitted new and material evidence 
to reopen his claim of entitlement to service connection for 
headaches.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156 
(1999).

3.  The criteria for a rating in excess of 40 percent for 
residuals of fracture of the right femur with shortening of 
the right lower extremity and traumatic arthritis of the 
right hip are not met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.10, 4.25, 4.40, 
4.41, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5010, 5251, 
5252 (1999).

4.  The criteria for a rating in excess of 20 percent for 
chronic lumbosacral strain have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. §§ 3.3231, 4.1, 4.2, 
4.7, 4.10, 4.40, 4.41, 4.45, 4.59, 4.71a, Diagnostic Code 
5295 (1999).

5.  The criteria for a rating of 30 percent for right hand 
disability with distal ulnar neuropathy have been met.  
38 U.S.C.A. §§ 1155, 5107 (1991); 38 C.F.R. §§ 3.321, 4.1, 
4.2, 4.7, 4.10, 4.25, 24.40, 4.41, 4.45, 4.59, 4.123, 4.124a, 
Diagnostic Codes 7804, 8516 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection for Headaches

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 101(16), 1110 (West 1991); 
38 C.F.R. § 3.303 (1999).

In a December 1989 rating decision, the veteran's claim of 
entitlement to service connection for headaches was denied.  
The veteran did not file a notice of disagreement or perfect 
an appeal of that decision.  The decision is final.  
38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. § 20.302, 20.1103 
(1999).  The claim can be reopened only with the submission 
of new and material evidence.  38 U.S.C.A. § 5108 (West 
1991).

As defined by regulation, new and material evidence means 
evidence not previously submitted to the agency 
decisionmakers which bears directly and substantially upon 
the specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (1999).

In considering whether a claim may be reopened, a two-step 
analysis must be performed.  First, the Board must determine 
whether the evidence submitted in support of reopening the 
claim since the last final disallowance of the claim is new 
and material.  If the Board determines that the veteran has 
produced new and material evidence, the claim is deemed to be 
reopened and the case must then be evaluated on the basis of 
all the evidence.  Manio v. Derwinski, 1 Vet. App. 140 
(1991).  See also Glynn v. Brown, 6 Vet. App. 523 (1994).  
For the limited purpose of determining whether to reopen a 
claim, the Board must generally accept new evidence as 
credible and entitled to full weight.  Justus v. Principi, 
3 Vet. App. 510 (1992).  The new and material evidence must 
be presented or secured since the time that the claim was 
finally disallowed on any basis, rather than since the time 
that the claim was last disallowed on the merits.  See Evans 
v. Brown, 9 Vet. App. 273 (1996) (a decision by an RO 
refusing, because of a lack of new and material evidence, to 
reopen a previously and finally disallowed claim, after 
having considered newly presented evidence, is a 
"disallowance" of a claim).  If new and material evidence 
has not been submitted, the Board does not need to address 
the merits of the claims.  Sanchez v. Derwinski, 2 Vet. App. 
330 (1992).

When service connection for headaches was denied in December 
1989, the evidence in the record consisted of service medical 
records and a report of a Department of Veterans Affairs (VA) 
examination.  Service medical records indicated that the 
veteran had occasional complaints of headache.  Treatment 
notes dated in July 1978 show that the veteran's complaints, 
including headache, were diagnosed as viral syndrome and rule 
out "strep."  In September 1985, symptoms of headache, 
vomiting, chills, and diarrhea were diagnosed viral 
gastroenteritis.  During treatment several days later, the 
veteran told an examiner that he had headache and fever which 
had lasted a year.  The examiner noted an impression of rule 
out pneumonia.  During a periodic medical examination in 
December 1986, the veteran reported a history of frequent 
headaches.  No associated abnormal clinical findings, 
defects, or diagnoses were reported.  The veteran also 
reported a history of frequent headaches when he was examined 
for a medical review board in April 1988.  No related 
abnormal clinical findings, defects, or diagnoses were 
reported.  Subsequently dated service medical records do not 
show any further complaints, diagnoses, or treatment of a 
disorder associated with headaches.

During a VA general medical examination in  April 1989, the 
veteran's current complaints included headaches "off [and] 
on."  On neurological examination, cranial nerves II through 
XII were intact.  The examiner remarked that the veteran 
reported that he had headaches while exposed to heat and sun 
approximately five to ten times per year.  The headaches were 
relieved several minutes after taking Tylenol.  No pertinent 
diagnosis was reported.

In denying service connection for chronic headaches in the 
December 1989 rating decision, a rating Board reasoned that 
service medical records, the report of the service separation 
examination, and the report of the VA medical examination 
were "negative for any chronic headaches."

The evidence submitted since the December 1989 rating 
decision consisted of copies of some service medical records, 
reports of VA examinations, a statement from a private 
physician, lay statements, and the veteran's written 
assertions and testimony.  Except for the copies of the 
service medical records, which had previously been 
considered, all of such evidence is new in the sense that 
such evidence had not been considered by agency 
decisionmakers at the time of the December 1989 rating 
decision.

The veteran testified in January 1997 that he did not have 
headaches prior to his entry into active duty service but 
began to have headaches as often as three times per week 
during such service.  The headaches started when he was 
stationed at Fort Bliss, Texas, in 1984.  He stated that such 
headaches caused him to have to take breaks from his work.  
He did not recall seeking medical treatment in service for 
his headaches.  He attributed the headaches to stress 
associated with his job.  His wife testified that she would 
give the veteran Tylenol for morning headaches during his 
service.  She stated that he has continued to have headaches 
since his separation from service.

The earliest dated VA outpatient treatment records contained 
in the claims folder indicate that the veteran has sought 
treatment for headaches on several occasions since his 
separation from service.  A treatment note dated in November 
1993 shows that the veteran gave a past history of headaches.  
His current complaint was of forehead and occiput pain 
lasting two to three days, worse at night, and partially 
relieved with Tylenol.  An examiner noted an impression of 
tension headache and prescribed Fiorinal.  During treatment 
in January 1994, an examiner noted that the veteran had had 
headaches "for years."  The veteran described the pain as 
dull and aching, located in the back of his head.  A 
neurological examination was nonfocal.  There was no scalp 
tenderness.  There was no decrease in visual acuity.  The 
diagnostic impression was chronic, recurrent headache.  
During treatment in August 1995, the veteran gave a history 
of splitting, throbbing headache, primarily occipital, which 
sometimes became frontal.  The headaches occurred about three 
times per week and lasted 10 to 15 minutes.  An examination 
revealed no clinical findings pertinent to the veteran's 
complaints.  The noted impression was stable headache 
disorder, but still poorly controlled.  The veteran had 
similar complaints during VA neurology outpatient treatment 
in February 1996.  In addition, he reported symptoms of 
photophobia, phonophobia, and nausea.  The symptoms were not 
relieved by analgesics.  A neurological examination was 
normal.  The examiner reported an impression of chronic 
headache, unchanged.  A VA outpatient treatment record dated 
in February 1997 shows that the veteran gave a history of 
occipital and frontal headaches with photophobia and 
"sonophobia" occurring two to three times per week since 
1984.  The record contains a notation that a computed 
tomography (CT) scan in 1992 had been normal.  An examination 
revealed no abnormal clinical findings.  The examiner 
prescribed Inderal.  

The veteran has undergone several VA examinations since the 
December 1989 disallowance of the claim for service 
connection for headaches.  None of the reports of such 
examinations contain clinical findings of a disorder 
associated with headaches.  None of such reports show a nexus 
between his current subjective  complaints of headaches and 
any disease or injury he incurred during his active military 
service.

In a letter dated in April 1994, a private physician reported 
that he had examined the veteran for several "medical 
problems and disabilities" including headaches.  The veteran 
reported a past medical history of headaches since 1984.  The 
physician noted that a CT scan had been negative.  The letter 
lists chronic headaches among the veteran's disabilities.

The lay statements submitted by the veteran pertain to his 
attempts to secure employment and do not address the etiology 
or onset of his headaches.

The applicable rating criteria provide that purely subjective 
complaints such as headaches, when they are recognized as 
symptomatic of brain damage or other organic disorder may be 
service connected and considered for compensation benefits.   
In this case, the medical evidence does not reflect that an 
organic cause for the veteran's headaches has been 
established.  They appear to be symptomatic of transitory 
emotional states, as headaches often are, rather than 
representative of a distinct organic entity.

The Board has reviewed the entire record and finds that the 
new evidence submitted since the December 1989 rating 
decision which denied service connection for headaches is not 
material, as such evidence does not bear directly and 
substantially on the question of whether the veteran's 
headaches are the result of disease or injury he incurred 
during his active military service.  The veteran is competent 
to testify that he had symptoms of headache pain during his 
active military service.  Further, he is competent to testify 
that his current symptoms of headache pain are similar to the 
symptoms he had during such service.  However, in the absence 
of evidence that the veteran or his wife has the expertise to 
render opinions about the etiology of his current symptoms, 
their assertions that he has current disability from a 
disorder manifested by headaches which is related to a 
disease or injury he incurred during his active military 
service are afforded no probative weight.  See Espiritu v. 
Derwinski, 2Vet. App. 492 (1992).  Such assertions are not 
afforded the presumption of credibility for the purpose of 
determining if new and material evidence has been submitted.  
See Robinette v. Brown, 8 Vet. App. 69 (1995).  

The recitations of the history of headaches beginning during 
his active service, as provided by the veteran and contained 
in the various reports in the claims folder, without further 
medical comment by the examiners, do not constitute the 
necessary medical evidence that the headaches are 
manifestations of inservice disease or injury of in-service 
onset or nexus which would constitute new and material 
evidence.  See LeShore v. Brown, 8 Vet. App. 406 (1995).

The Board concludes that the veteran has not submitted 
evidence since the December 1989 rating decision which is 
both new and material.  VA has a duty under 38 U.S.C.A. 
§ 5103(a) to advise a claimant of the new and material 
evidence needed to complete his claim.  Graves v. Brown, 8 
Vet. App. 522, 525 (1995).  This obligation depends on the 
particular facts of the case and the extent to which VA has 
advised the claimant of the evidence necessary to be 
submitted with a VA benefits claim.  Robinette v. Brown, 
8 Vet. App. 69, 77-80 (1995).  Here, the RO fulfilled its 
obligation under section 5103(a) in its rating decision and 
statement of the case, which informed the veteran of the 
reasons his claim had been denied.  Also, by this decision, 
the Board informs the appellant of the type of new and 
material evidence needed to reopen his claim.  Specifically, 
the veteran should submit competent medical evidence that his 
headaches are the result of disease or injury he incurred 
during his active military service.  I also note that, unlike 
Graves, the appellant in this case has not put VA on notice 
of the existence of specific evidence that may be both new 
and material, and sufficient to reopen his claim for service 
connection.

II.  Increased Ratings

The veteran has presented a well-grounded claim for increased 
disability evaluation for his service-connected disabilities 
within the meaning of 38 U.S.C.A. § 5107(a) (West 1991); cf. 
Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992) (where 
veteran asserted that his condition had worsened since the 
last time his claim for an increased disability evaluation 
for a service-connected disorder had been considered by VA, 
he established a well-grounded claim for an increased 
rating).  The Board is satisfied that all appropriate 
development has been accomplished and that VA has no further 
duty to assist the veteran in developing facts pertinent to 
his claim.  The veteran has not advised VA of the existence 
of additional evidence which may be obtained.

Disability evaluations are based upon the average impairment 
of earning capacity as contemplated by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 
4 (1999).  Although VA must consider the entire record, the 
most pertinent evidence, because of effective date law and 
regulations, is created in proximity to the recent claim.  
38 U.S.C.A. § 5110 (West 1991).

VA utilizes a rating schedule which is used primarily as a 
guide in the evaluation of disabilities resulting from all 
types of diseases and injuries encountered as a result of or 
incident to military service.  The percentage ratings 
represent, as far as can practicably be determined, the 
average impairment in earning capacity resulting from such 
diseases and injuries and their residual conditions in civil 
occupations.  Generally, the degrees of disability specified 
are considered adequate to compensate for considerable loss 
of working time from exacerbations or illnesses proportionate 
to the severity of the several grades of disability.  38 
U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.1 (1999).  It is 
essential, both in the examination and in the evaluation of 
disability, that each disability be viewed in relation to its 
history.  38 C.F.R. § 4.1 (1999).

A.  Status Post Fracture Right Femur and Right Hip Arthritis 

Service medical records show that the veteran sustained a 
closed, comminuted fracture of the mid shaft of his right 
femur in a truck accident in August 1986.  The fracture was 
treated first with traction, then with closed intramedullary 
nailing.  After several weeks, he began therapy with knee and 
hip range of motion exercises and strengthening of the 
quadriceps and hamstrings.  Radiographic examination showed 
normal progression of fracture healing without infection.  
The veteran's complaints of discomfort in the right hip over 
the site of the proximal end of the intramedullary nail 
resolved when the nail was removed in December 1987.  He 
continued to have persistent dull pain in the right thigh at 
the site of the fracture and occasional sharp pain during 
cold, damp weather and after prolonged standing.  It was 
reported in June 1988 that he continued to use a cane for 
ambulating.  When examined in June 1988, he was observed to 
walked with a cane in his left hand.  He had a mild right 
antalgic limp.  Thigh girth was approximately equal, although 
slightly small on the right.  There was tenderness to deep 
pressure over the mid-portion of the right femur.  Range of 
motion of the right hip was zero extension to 120 degrees of 
flexion, 10 degrees internal rotation, 60 degrees external 
rotation, 65 degrees of abduction, and full adduction.  There 
was one-half inch shortening of the right lower limb.  Ranges 
of motion in both knees and ankles were full.  There were no 
neurovascular impairments in the lower limbs.  X-rays showed 
a well-healed fracture of the mid-shaft of the right femur.  
The fracture fragments were in nearly anatomic alignment.  
There was a small amount of heterotopic bone formation near 
the tip of the greater trochanter at the area where an 
intramedullary nail had been inserted in the proximal femur.  
The reported diagnosis was mild malunion of fracture of the 
mid-shaft right femur, manifested by one-half inch shortening 
of the right lower limb and persistent pain with weight 
bearing.

During a VA examination in April 1989, the veteran had 
complaints of constant pain in the right hip area despite 
wearing a built up shoe for a shortened right leg.  He 
reported that the pain in his right hip and right thigh area 
was much worse during cold, damp weather.  On examination of 
the right hip, there was an 18-centimeter, vertical surgical 
scar which was well healed, freely moving, nontender to 
palpation, and without keloid formation.  Range of motion in 
the right hip was:  flexion, 105 degrees; extension, 10 
degrees; abduction, 25 degrees; adduction, five degrees; 
internal rotation, 20 degrees, and; external rotation, 40 
degrees.  There was 3+ pain with internal and external 
rotation of the hip joint.  The right lower extremity was 2.5 
centimeters shorter that the left lower extremity.  There was 
no atrophy or weakness of the glutei, quadriceps, or 
hamstring muscles.  During a squatting maneuver, there was 3+ 
pain in the right thigh and right hip area.  An X-ray of the 
right femur showed evidence of an old, well-consolidated 
fracture at the junction of the proximal third and middle 
third.  There was no evidence of recent fracture.  The 
examiner who conducted the clinical examination reported 
diagnoses of status post fracture of the right femur with 
shortened lower extremity and post-traumatic arthritis of the 
right hip (clinically suspected).

In a December 1989 rating decision, the veteran was granted 
entitlement to service connection for status post fracture of 
the right femur with shortened lower extremity and post-
traumatic arthritis of the right hip.  The associated 
disability was rated at 40 percent, effective from time of 
the veteran's separation from service.  The 40 percent rating 
has remained in effect since that time.  The RO has utilized 
Diagnostic Codes 5010 and 5252 to evaluate the veteran's 
service-connected disability from fracture of the right 
femur.  Under Diagnostic Code 5010, arthritis due to trauma 
and substantiated by X-ray findings is rated as degenerative 
arthritis. Degenerative arthritis established by X-ray 
findings is rated on the basis of limitation of motion of the 
specific joint involved.  Under Diagnostic Code 5252, 
limitation of flexion of the thigh to 10 degrees is rated 40 
percent disabling, limitation of flexion of the thigh to 20 
degrees is 30 percent disabling, limitation of flexion of the 
thigh to 30 degrees is 20 percent disabling, and limitation 
of flexion of the thigh to 45 degrees is 10 percent 
disabling.

The most recent clinical findings pertaining to limitation of 
motion of the veteran's right thigh were made during an 
August 1996 VA examination.  During that examination, the 
veteran reported that his right hip and leg pain had worsened 
in the recent past to point that the pain was constant as 
opposed to intermittent.  He reported that his hip was 
getting "tighter," causing him to limp more.  He was no 
longer using a cane, but continued to limp.  On examination, 
with a shoe lift in place, there was still a one-quarter inch 
leg length discrepancy.  There was a pelvic tilt.  There was 
tenderness of the right trochanter, along the pelvic brim and 
over the lateral right thigh.  Range of motion was: flexion, 
40 degrees; extension, five degrees with pain; internal 
rotation, 15 degrees; external rotation, 10 degrees with 
pain.  X-rays of the right hip revealed calcific densities in 
the soft tissue superior to the greater trochanter.  A 
sclerotic line was seen in the proximal shaft of the right 
femur.  There was deformity involving the right proximal 
femur.  The physician who examined the veteran reported among 
his diagnoses status post right hip fracture with concomitant 
arthritis.

The veteran testified in January 1997 that his disability 
from his right leg and hip disorders had worsened.  He 
reported that he had limited, painful motion in his right hip 
and leg for which he took muscle relaxants and pain medicine.  
His wife testified that the veteran showed a marked decrease 
in activities such as walking and jogging after the in-
service femur fracture.  The veteran testified that he could 
not do activities which involved prolonged standing, walking, 
or stair climbing.

Except as otherwise provided in the rating schedule, all 
disabilities, including those arising from a single disease 
entity, are to be rated separately, and then all ratings are 
to be combined pursuant to 38 C.F.R. § 4.25 (1998).  Esteban 
v. Brown, 6 Vet. App. 259, 261 (1994).  The Court has 
interpreted 38 U.S.C.A. § 1155 as implicitly containing the 
concept that the rating schedule may not be employed as a 
vehicle for compensating a claimant twice (or more) for the 
same symptomatology ; such a result would overcompensate the 
claimant for the actual impairment of his earning capacity 
and would constitute pyramiding of disabilities, which is 
cautioned against in 38 C.F.R. § 4.14.

The clinical finding made during the most recent VA 
examination show that the veteran has limitation of extension 
of the right thigh to five degrees.  This is 10 percent 
disabling under Diagnostic Code 5251.  He also has limitation 
of flexion of the thigh to 45 degrees.  This is 10 percent 
disabling under Diagnostic Code 5251.  He also has arthritis 
with pain on motion, entitling him to an additional 10 
percent rating under 38 C.F.R. § 4.45.  When these ratings 
are combined according to 38 C.F.R. § 4.25, the combined 
ratings table, the combined rating for the right femur 
disability does not exceed the currently assigned 40 percent. 

The Board has considered the veteran's disability from 
fracture of the right femur with shortening of the leg and 
arthritis of the right hip in the context of other diagnostic 
codes.  Under diagnostic code 5250, higher ratings are 
assignable for disability from ankylosis of the hip.  
Ankylosis is defined as "immobility and consolidation of a 
joint due to disease, injury, [or] surgical procedure."  
DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 86 (28th ed. 1994).  
The clinica1 findings contained in the claims folder do not 
show that the veteran had right hip ankylosis.  Under 
Diagnostic Code 5254, an 80 percent rating is assignable for 
flail joint at the hip.  There is no showing that the 
veteran's right hip is manifested by flail joint.  Diagnostic 
Code 5255 provides for higher levels of disability associated 
with impairment of the femur.  A 60 percent rating is 
assigned for fracture of the cervical neck with false joint, 
and fracture of the shaft with nonunion without loose motion.  
An 80 percent rating is assigned for fracture of the femur 
with nonunion an loose motion.  Such ratings are not for 
application in this case, as the manifestations required to 
support such ratings are not shown.

The veteran has asserted that the disability associated with 
his right lower extremity should be separately rated based on 
the impact of the arthritis in his hip.  As discussed above, 
the associated disabilities have been rated based on 
limitation of motion due to arthritis.  Aside from such 
limitation of motion, with associated painful motion, the 
veteran does not appear to have compensable disability from 
his right lower extremity disorders.  The Board has noted 
that a private physician has reported that the shortening of 
the veteran's right lower extremity is 5.6 centimeters.  That 
degree of shortening does not require additional compensation 
pursuant to 38 C.F.R. § 4.63(a), as it is less than the 
shortening (8.9 centimeters) which is deemed to constitute 
loss of use of a foot.

As the veteran's disabilities from his femur and hip 
disorders remain 40 percent disabling, the claim is denied.

B.  Chronic Lumbosacral Strain

During the April 1989 VA examination, the veteran reported 
that he had intermittent low back pain.  On examination, 
there was 1+ scoliosis to the right.  Percussion of the 
posterior spinous processes induced 2+ paraspinal muscle 
spasm without radiculopathy.  Range of motion of the 
lumbosacral spine in a standing position was: forward 
flexion, 85 degrees; backward extension, 25 degrees; right 
and left lateral flexion, 30 degrees, and; right and left 
rotation, 25 degrees.  Straight leg and flexed knee raising 
tests were positive bilaterally.  During a squatting 
maneuver, the veteran experienced 1+ pain in the low back 
area.  Deep tendon reflexes were within normal limits.  X-
rays of the lumbar spine showed no bony abnormality.  
Intervertebral spaces, foramina, and pedicles were intact.  
There was no evidence of spondylolisthesis or spondylolysis.  
The physician who examined the veteran reported a diagnosis 
of clinically suspected chronic lumbosacral strain.

In the December 1989 rating decision, the veteran was granted 
entitlement to service connection for chronic lumbosacral 
strain and awarded a 10 percent rating, effective from the 
date of the day following his separation from service.  An 
increased rating was awarded in September 1996, effective 
from August 6, 1996, based on the findings reported during an 
August 1996 VA examination.  During that examination, the 
veteran complained of constant low back pain.  On 
examination, posture showed a shift with pelvic tilt.  There 
was muscle tightness in the lumbar area with some evidence of 
chronic spasm.  There was tenderness at the right sacroiliac 
joint.  X-rays showed anterior osteophyte formation on the 
first lumbar vertebra (L1) and anterior wedging.  No 
fractures or dislocations were seen.  The physician who 
examined the veteran reported an impression of lumbosacral 
strain secondary to original injury and continued problems 
with right hip and leg length discrepancy.

VA outpatient treatment records dated from 1995 to 1997  show 
decreased range of motion of the lumbar spine.  X-rays showed 
slight disc space narrowing of the lumbar spine.

Under Diagnostic Code 5295, a 40 percent evaluation is 
granted for severe symptoms of lumbosacral strain with 
listing of the whole spine to the opposite side, positive 
Goldthwaite's sign, marked limitation of forward bending in a 
standing position, loss of lateral motion with osteo-
arthritic changes, or narrowing or irregularity of joint 
space, or some of the foregoing with abnormal mobility on 
forced motion.  A 20 percent evaluation is for assignment 
where there is muscle spasm on extreme forward bending or 
unilateral loss of lateral spine motion in a standing 
position.

Based on a review of the entire record, the Board finds that 
the veteran's disability from chronic lumbosacral strain is 
manifested by limitation of motion and chronic muscle spasm, 
with X-ray evidence of osteo-arthritic changes and joint 
space narrowing.  There are no clinical findings of listing 
of the whole spine to the opposite side, positive 
Goldthwaite's sign, marked limitation of forward bending in a 
standing position, or of abnormal mobility on forced motion.  
Therefore, the Board concludes that the criteria for a 
schedular rating in excess of 20 percent are not met under 
Diagnostic Code 5295.

Nor is a rating in excess of 20 percent assignable utilizing 
other diagnostic codes pertinent to the evaluation of 
disability associated with back disorder.  As there is no 
evidence of vertebral fracture, ankylosis, or degenerative 
disc disease, Diagnostic Codes 5285, 5289, and 5293 are not 
applicable.  A higher rating is not assignable pursuant to 
Diagnostic Code 5292, as the limitation of the motion in the 
lumbar spine is not shown to be severe.

The Board also concludes that the veteran's disability 
picture from residuals of injury to the lumbar spine does not 
more closely approximate the criteria for the next higher 
schedular rating of 40 percent.  38 C.F.R. § 4.7 (1999) 

C.  Right Hand Disability with Distal Ulnar Neuropathy

Service medical records show that the veteran sustained a 
laceration on his right palm in September 1984 when he 
reached for a falling rifle and was cut by the bayonet which 
was affixed to it.  He was admitted to a hospital where 
exploratory surgery revealed lacerations of flexor tendons 
and the common digital nerve and artery to the ring and 
little fingers.  Primary repair was performed.  Notes of 
outpatient treatment dated in January 1985 show findings of 
increased range of motion in the joints of the ring finger 
and small finger.  However, grip strength in the right hand 
was 15 pounds compared with 90 pounds in the left hand.  

During follow-up treatment in November 1985, the veteran had 
complaints of pain and numbness.  On examination, the ring 
finger had improved range of motion in all its joints.  Motor 
strength was 4/5.  There was decreased strength in the little 
finger.  Tinel's sign was positive from the mid palm to the 
ring finger and little finger.  The assessment was status 
post laceration of ring finger with regenerating ulnar nerve.  
When seen in April 1986, the veteran had complaints of pain 
over the area distal to the middle palmar crease and over the 
fourth metacarpal head.  On examination, there was tenderness 
under the scar with positive Tinel's sign.  The ring finger 
had full range of motion in the metacarpophalangeal and 
proximal interphalangeal joints.  Flexion in the distal 
interphalangeal joint was to 30 degrees.  

When seen in May 1987, the veteran's main complaint 
concerning his hand was pain when doing push-ups.  The 
examiner noted that the veteran was otherwise able to do his 
job.  The veteran was able to flex the distal interphalangeal 
joint with the proximal interphalangeal joint fixed in 
extension.  He was able to flex the proximal interphalangeal 
joint with the metacarpophalangeal joint fixed in extension.  
A treatment note dated in December 1987 documented an 
examiner's impression of slow improvement of the neurological 
status of the ulnar digits.  The report of a medical 
examination dated in April 1988 contains a diagnosis of right 
hand ulnar nerve damage and weakness.  

An examination reported dated in June 1988 indicated that the 
veteran had regained normal active motion of the right ring 
finger.  He continued to have complaints of decreased 
sensation and cold intolerance on the ulnar half of the right 
finger and the radial half of the small finger.  On 
examination, his upper extremities had full range of motion 
in all joints and normal strength in the biceps, triceps, and 
extrinsic and intrinsic muscles of the hand.  There was 
normal active range of motion in all fingers except for the 
right ring finger distal interphalangeal joint, which lacked 
the final five degrees of full flexion.  Two point sensation 
discrimination was 4 millimeters in all fingers except the 
radial half of the small finger and the ulnar half of the 
ring finger, where two pint discrimination was greater than 
10 millimeters.  Sensation to heat and cold stimuli was 
normal.  The pertinent diagnosis was neuropathy, incomplete, 
sensory only, common digital nerve of the right hand, 
manifested by impairment of fine sensation in the ring and 
small fingers, late effect of laceration.

During the April 1989 VA examination, the veteran reported 
that his right hand was numb all the time.  On examination, 
there was reduced sensation to pin prick in the palm of the 
hand and in the fifth finger, and in the lateral part of the 
fourth finger.  The examiner remarked that the veteran's 
right hand strength had improved after the tendon repair, but 
numbness, although improved, persisted.  The reported 
diagnosis was traumatic distal ulnar neuropathy with reduced 
sensation.

In a December 1989 rating decision, the veteran was granted 
service connection for distal ulnar neuropathy of the right 
(minor) hand and was awarded a 10 percent rating, effective 
from the date of the day following his separation from 
service.  In September 1996, the rating was increased to 20 
percent, effective from April 7, 1995-the day of a VA 
peripheral nerve examination during which findings of 
weakness in muscle strength in some of the muscles in his 
right hand, and minimal decreased in muscle bulk of the right 
hand compared to the left.  There was tenderness to palpation 
of the scar extending from the base of the middle finger to 
the wrist on the palmar side.  Hyperflexion and 
hyperextension of the wrist also cause discomfort that 
radiated into the fingers.  There were no fasciculations.  
Sensory examination revealed the absence of pain and 
temperature perception in the distribution of the ulnar nerve 
of the right hand.  The examiner reported that the veteran 
had "significant" residuals from an ulnar nerve injury with 
both sensory and motor components.  The examiner suggested 
that the veteran may have mild to moderate carpal tunnel 
syndrome on the right, as the median nerve could have been 
somewhat compromised by the surgical exploration of the hand.  
The examiner reported that the right hand was not stable, and 
needed further follow-up on a yearly or bi-yearly basis.

The most recent neurological assessment of the veteran's 
right hand was conducted in July 1996.  The veteran reported 
that he had loss of feeling in his entire right hand, mostly 
in the fourth and fifth digits, but to a lesser degree in the 
first, second, and third digits, with normal sensation only 
in the area proximal to the thumb on the dorsal aspect.  He 
complained that the scar was sensitive.  He described a 
feeling of electricity running up and down from his hand to 
his elbow and out into the fingertips.  The examiner noted 
that the veteran was left handed.  On examination, there was 
mild, generalized, nonfocal muscle atrophy of all of the 
muscles of the right hand compared to the left.  Muscle 
strength was 3.5/5 in the ulnar innervated muscles, and 4/5 
in the median innervated muscles, both groups being 
"significantly" weak.  The scar which ran the entire length 
of the palm was somewhat tender to deep pressure.  The 
pressure, according to the veteran, caused tingling in his 
fingertips.  A sensory examination showed decreased 
perception of pain and temperature over the entire right hand 
to the wrist.  With the exception of the radial innervation 
portion of the back of the wrist.  The sensory decrease was 
complete in the ulnar innervated area and was partial, but 
definite, in the median innervated area.  The examiner 
reported that the veteran had significant motor and sensory 
residuals of damage to the ulnar nerve with superimposed 
median nerve difficulty.  The examiner suggested the 
possibility that he also had carpal tunnel syndrome or 
compression of the median nerve from the surgical scar.

The veteran testified in January 1997 that he had difficulty 
keeping a grip on objects such as tools.  He reported that he 
had numbness in his right fingers and palm.  He stated that 
his right hand had no sensation to temperature.  He asserted 
that his right hand disability had worsened over time but was 
about the same as when it was last examined by a doctor five 
months earlier.  In a handwritten statement filed with the RO 
in September 1998, the veteran reported similar symptoms of 
numbness, tingling, weakness, and a sensation of electricity.

The RO has evaluated the disability associated with the 
veteran's right hand disorder utilizing Diagnostic Code 8516.  
Under Diagnostic Code 8516, for the ulnar nerve, mild 
incomplete paralysis is rated 10 percent, and moderate 
incomplete paralysis is rated 30 percent on the major side 
and 20 percent on the minor side.  Severe incomplete 
paralysis is rated 40 percent disabling on the major side and 
30 percent disabling on the minor side.  The term "incomplete 
paralysis", with peripheral nerve injuries, indicates a 
degree of lost or impaired function substantially less than 
the type picture for complete paralysis given with each 
nerve, whether due to varied level of the nerve lesion or to 
partial regeneration.  When the involvement is wholly 
sensory, the rating should be for the mild, or at most, the 
moderate degree. 38 C.F.R. § 4.124a (1999). The rating 
regulations provide that neuritis of a peripheral nerve 
characterized by loss of reflexes, muscle atrophy, sensory 
disturbances, and constant pain, at times excruciating, is 
rated on the scale provided for the appropriate nerve, with a 
maximum equal to severe, incomplete paralysis.  The maximum 
rating which may be assigned for neuritis not characterized 
by such organic changes will be that for moderate, or with 
sciatic nerve involvement, moderately severe, incomplete 
paralysis.  38 C.F.R. § 4.123 (1999).

Complete paralysis of the ulnar nerve is manifested by 
"griffin claw" deformity due to flexor contraction of the 
ring and little fingers, and marked atrophy in the dorsal 
interspace and the thenar and hypothenar eminences, or; loss 
of extension of the ring and little fingers, inability to 
spread the fingers or abduct the thumb, or; flexion of the 
wrist is weakened.

In this case, the veteran's right hand ulnar neuropathy is 
manifested by both sensory and motor changes.  In addition to 
decreased sensation to pinprick and temperature, the hand 
shows mild muscle atrophy and muscle weakness, with loss of 
grip strength, particularly in the ring and little fingers.  
However, the veteran has full or nearly full active range of 
motion in all the fingers of his right hand.  During the 
August 1996 VA orthopedic examination, he was able to 
completely close his right hand.  His sensation loss has not 
been described as total or near total.  He does retain some 
motor strength in the right hand.  

The Board has considered the veteran's subjective complaints 
given both during examinations, in testimony, and in written 
statements.  He has not asserted that the disability 
associated with right hand ulnar neuropathy is tantamount to 
loss of use of the hand.  From a functional standpoint, his 
main complaint is decrease in grip strength and partial loss 
of sensation.  As his assertions and the clinical findings 
indicate that he has residual sensation and motor strength, 
without deformity or compromise in active range of motion or 
fine motor skills, the Board finds that the incomplete 
paralysis of the ulnar nerve is not more than moderate.  The 
Board concludes that the criteria for a schedular rating in 
excess of 20 percent under Diagnostic Code 8516 have not been 
met.

In addition to the ulnar nerve disability, the veteran also 
has a scar on the palm of the hand which is secondary to the 
inservice laceration.  The scar is objectively tender.  With 
application of 38 C.F.R. § 4.7, the Board finds that the scar 
more nearly meets the criteria for the 10 percent rating 
assigned for an objectively tender and painful scar under 
Diagnostic Code 7804.  Accordingly, the combined rating for 
residuals of the laceration more closely approximate the 
criteria for a schedular rating of 30 percent.  38 C.F.R. 
§ 4.25.

D.  Extraschedular and Other Considerations

In reaching its decision, the Board has considered the 
complete history of the disabilities in question as well as 
the current clinical manifestations and the effects the 
disabilities may have on the earning capacity of the veteran.  
38 C. F. R. §§  4.1, 4.2, 4.41 (1999).  The original injuries 
have been reviewed and the functional impairments that can be 
attributed to pain and weakness has been taken into account.  
The Court has held that pursuant to 38 C.F.R. § 4.40 the 
Board must consider and discuss the impact of pain in making 
its rating determination.  See Spurgeon v. Brown, 10 Vet. 
App. 194, 196 (1997); DeLuca v. Brown, 8 Vet. App. 202, 205 
(1995).  Section 4.40 provides in part that functional loss 
may be due to pain, as supported by adequate pathology, and 
as evidenced by the visible behavior of the claimant 
undertaking the motion.  The section also provides that 
weakness is as important as limitation of motion, and a part 
that becomes painful on use must be regarded as seriously 
disabled.  A little used part of the musculoskeletal system 
may be expected to show evidence of disuse, either through 
atrophy, the condition of the skin, absence of normal 
callosity or the like.

Factors listed for consideration in 38 C.F.R. § 4.45 include 
less movement than normal (due to ankylosis, limitation or 
blocking, adhesions, tendon-tie-up, contracted scars, etc.); 
more movement than normal (from flail joint, resections, 
nonunion of fracture, relaxation of ligaments, etc.); 
weakened movement (due to muscle injury, disease or injury of 
peripheral nerves, divided or lengthened tendons, etc.); 
excess fatigability; incoordination, impaired ability to 
execute skilled movements smoothly; and pain on movement, 
swelling, deformity or atrophy of disuse.  Instability of 
station, disturbance of locomotion, interference with 
sitting, standing and weight-bearing are related 
considerations.

In this case, the veteran's disability from fracture of the 
right femur with arthritis of the right hip has been rated 
based on the associated limitation of motion, including 
limitation of motion due to pain.  The veteran's disability 
from chronic lumbosacral strain has been rated based on 
limitation of motion and the "characteristic pain" 
associated with motion.  The other factors to be considered 
are not clinically shown.  The veteran's disability from 
distal ulnar neuropathy of the right hand is manifested by 
sensation loss, motor weakness, and muscle atrophy.  Such 
manifestations are contemplated in the schedular ratings 
pertaining to degree of incomplete paralysis of the 
peripheral nerves.  His right hand disorder is not manifested 
by symptoms not contemplated by the regulations pertaining to 
nerve injuries.

In exceptional cases where schedular evaluations are found to 
be inadequate, consideration of "an extra-schedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability or disabilities" is made.  38 C.F.R. 
§ 3.321(b)(1) (1999).  The governing norm in these 
exceptional cases is a finding that the case presents such an 
exceptional or unusual disability picture, with such related 
factors as marked interference with employment or frequent 
periods of hospitalization, as to render impractical the 
application of the regular schedular standards.  Id.

The Board first notes that the schedular evaluations in this 
case are not inadequate. There are higher schedular ratings 
assignable for disability associated with disorders of the 
lumbar spine and the right hip and femur.  However, the 
manifestations required to support such higher ratings are 
not presented in this case.  There are higher ratings 
assignable for incomplete paralysis of the ulnar nerve, but 
the medical evidence reflects that the which would warrant a 
higher rating are not present in this case.

Second, the Board finds no evidence of an exceptional 
disability picture in this case.  The veteran has not 
required hospitalization or frequent treatment for his 
service-connected disabilities, nor is it otherwise shown 
that such disabilities otherwise so markedly interfere with 
employment as to render impractical the application of 
regular schedular standards.  Rather, for the reasons noted 
above, the Board concludes that extraschedular consideration 
under 38 C.F.R. § 3.321(b) is not warranted in this case.  
The RO's failure to discuss extraschedular consideration and 
to refer the claim for assignment of such a rating as 
provided in the regulation was not prejudicial to the 
appellant in light of the Board's findings on that issue.


ORDER

The claim for service connection for headaches is not 
reopened.

An increased rating for residuals of fracture of the right 
femur with shortening of the right lower extremity and 
traumatic arthritis of the right hip is denied.

An increased ratings for chronic lumbosacral strain is 
denied.

An increased rating for the right hand disability is granted, 
subject to the criteria that govern the payment of monetary 
awards.


REMAND

The veteran has filed a NOD with the RO's June 1998 rating 
decision in which it denied service connection for dyspepsia 
with reflux, claimed as secondary to the veteran's service-
connected disabilities.  Therefore, the RO is required to 
provide him a statement of the case (SOC).  Manlincon v. 
West, 12 Vet. App. 238 (1999) (When an NOD is filed, the 
Board should remand, rather than refer, the issue to the RO 
for the issuance of a SOC).

The veteran has claimed service connection for a 
neuropsychiatric disorder and has submitted medical evidence 
which suggests that such a disorder is secondary to his 
service-connected disabilities.  The same evidence suggests 
that the claimed neuropsychiatric disorder, in combination 
with other disorders, including those that are service 
connected, result in total disability.  The issues of 
entitlement to service connection for a gastrointestinal 
disorder and a neuropsychiatric disorder, and the ratings 
assigned thereto if such disorders are determined to be 
service connected, are inextricably intertwined with the 
issue of entitlement to TDIU.  See Harris v. Derwinski, 1 
Vet. App. 280 (1991).

To ensure full compliance with due process requirements and 
the duty to assist the claimant in developing the evidence, 
the case is REMANDED to the RO for the following action:

1.  The RO should provide the veteran and 
his representative a SOC that conforms 
with the requirements of 38 U.S.C.A. 
§ 7105(d)(1) (West 1991), in particular, 
one that provides the veteran the law and 
regulations pertaining to its June 1998 
rating decision denying service 
connection for dyspepsia with reflux; a 
discussion of how such laws and 
regulations affect the RO's decision; and 
a summary of the reasons for such 
decision.  The veteran and his 
representative must be given an 
opportunity to respond to the SOC.

2.  The RO should undertake appropriate 
development to determine if the veteran 
has disability from a neuropsychiatric 
disorder which is secondary to his 
service-connected disabilities.  The RO 
should adjudicate that claim.

3.  The veteran should be afforded a VA 
social and industrial survey to assess 
his employment history and day-to-day 
functioning, as well as his prospects for 
gainful employment, as such prospects 
would be impacted upon by his service 
connected disabilities.  A written copy 
of the report should be inserted into the 
claims folder.

4.  After undertaking such further 
development as the RO deems appropriate, 
including, if necessary, re-examination 
of the veteran's service-connected 
disabilities, the RO should readjudciate 
the claim of entitlement to TDIU.  If the 
benefit sought on appeal remains denied, 
the veteran and his representative should 
be provided a supplemental statement of 
the case and given an opportunity to 
respond.

Thereafter, the case should be returned to the Board.  The 
Board intimates no opinion as to the ultimate outcome of this 
case.  The Board notes, however, that an appeal consists of a 
timely filed NOD in writing and, after a SOC has been 
furnished, a timely filed substantive appeal.  38 C.F.R. 
§ 20.200 (1999).  The Board may dismiss any appeal which 
fails to allege specific error of fact or law in the 
determination, or determinations, being appealed.  38 C.F.R. 
§ 20.202 (1999).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	NANCY I. PHILLIPS
	Member, Board of Veterans' Appeals

 



